Citation Nr: 1817564	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-22 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2. Entitlement to a disability rating in excess of 10 percent for hallux valgus of the right foot.

3. Entitlement to a disability rating in excess of 10 percent for hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	Agent, Collin A. Douglas


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1980 to December 1989 and from May 1993 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of an increased rating for hallux valgus of the left and right feet are
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability is manifested in flexion of 120 degrees, extension of 0 degrees and no additional functional loss except for painful motion; there has been no instability, ankylosis, recurrent effusion, diagnosed meniscal condition, or total knee replacement.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's right knee disability with painful motion have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.

With regard to the claim for an increased rating for the right knee, the Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in February 2016 for her right knee is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such case, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran has been service connected for her right knee disability since July 2003.  The Veteran filed a claim for increase on June 19, 2012.  As such, the period under consideration begins on June 19, 2011.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Court has also held that, "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Painful motion is an important factor of disability, and actually painful, unstable, or maligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

In the instant case, the joint involved is the knee.  Diagnostic Code 5260 refers to limitation of motion in flexion of the knee and leg.  Under this diagnostic code, flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants the maximum rating under Diagnostic Code 5260, which is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 refers to limitation of motion in extension of the knee and leg.  Under this diagnostic code, extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants the maximum rating under Diagnostic Code 5261, which is 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Analysis
Facts

The Veteran contends that her service-connected right knee disability is more disabling than the rating assigned.

The medical evidence of record includes VA treatment and examination reports, which the Board will discuss chronologically.  An April 2012 orthopedic note from Chattanooga CBOC indicates that the Veteran presented for right knee pain.  Per the orthopedic note, examination of the right knee revealed less tenderness around the medial joint line but that the Veteran complained of pain with McMurray test and some pain through her range of motion.  The examiner indicated there is no medial or lateral laxity and that the Lachman's test was negative.  The report indicates that a right knee MRI scan showed a plica around the patellar area as well as a possible cyst near the patella tendon and a 5 mm loose body anteriorly in the knee.  The report indicates there were no meniscal or ligament tears noted.  The impression provided was chronic right knee pain. 

A July 2012 orthopedic consult note and August 2012 physical therapy consult note from Tennessee Valley VA Medical Center reflect the Veteran's reports that her right knee pops, locks, and gives away.  The July 2012 report indicates that there was diffuse tenderness around the medial joint area and none around the lateral aspect of the right knee.  The report indicates that the Veteran had flexion of 0 to 120 degrees for the right knee.  The report indicates there is no medial or lateral laxity and the Lachman's test was negative.  The examiner noted the Veteran had increased pain with McMurray's but that she was guarding.  The report also indicates there was no atrophy observed and that motor and sensory functions were intact.

In July 2012, the Veteran underwent a VA examination for her right knee.  The examiner indicated diagnoses for chondromalacia and arthritis of the right knee.  The examiner indicated that the Veteran did not report that flare-ups impact the function of the knee and/or lower leg.  As to objective findings, the Veteran's range of motion measured at flexion of 130 degrees, and there was evidence of painful motion at 10 degrees.  The Veteran's extension was 0 degrees, which indicates no limitation of extension.  The examiner indicated that the Veteran is able to perform repetitive-use testing with three repetitions.  The Veteran's post-test range of motion was flexion of 130 degrees and extension of 0 degrees (no limitation of extension).  The examiner indicated there is no additional limitation in range of motion of the knee.  The examiner indicated the Veteran has functional loss and/or functional impairment of the knee and that contributing factors are less movement than normal and pain on movement.

The examiner indicated that the Veteran has tenderness or pain to palpation for the right knee.  As to muscle strength testing, flexion was indicated as "active movement against some resistance."  Extension was all normal.  Joint stability tests were normal for anterior instability and posterior instability.  The examiner indicated he was unable to test medial-lateral instability for the right leg.  The examiner indicated there was no evidence or history of recurrent patellar subluxaton/dislocation.  The examiner indicated that the Veteran does not and has not ever had shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner indicated there are no meniscal conditions or surgical procedures for a meniscal condition and that the Veteran has not had a meniscectomy.  The examiner indicated there are no scars associated with the Veteran's right knee condition.  The examiner indicated that the Veteran has not had total knee replacement.  The examiner noted that the Veteran had arthroscopic right knee surgery in 1996 and that there are no residual scars.  The examiner indicated there are no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the right knee condition and no use of assistive devices.

A February 2014 women's health annual evaluation from Chattanooga CBOC indicates joint pain and stiffness for the right knee.  A July 2015 addendum from Chattanooga CBOC indicates complaints of right knee pain.  Other treatment reports of record regarding the Veteran's right knee note complaints of right knee pain and that the Veteran had arthroscopy of the right knee in 1996.  The reports do not provide additional information relevant to assigning a rating for VA purposes.  As such, the Board will not discuss these reports in further detail.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board need not overtly discuss all evidence in the claims file).  

In February 2016, the Veteran underwent another VA examination for her right knee.  The examiner indicated diagnoses for cruciate ligament tear and osteoarthritis for the right knee.  The examiner indicated that the Veteran reports flare ups and that she attributes the flare-ups to cold rainy weather.  As to objective findings, the Veteran's initial range of motion was indicated as abnormal.  The Veteran's flexion measured 0 to 120 degrees, and extension measured 120 to 0 degrees.  The examiner indicated that range of motion itself does not contribute to functional loss. The examiner indicated that pain was noted on exam and that it causes functional loss.  There was evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was objective evidence of crepitus.

As to repetitive use, the examiner indicated that the Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner indicated that there is additional functional loss or range of motion after three repetitions due to pain.  The Veteran's range of motion after three repetitions was flexion of 0 to 120 degrees and extension of 120 to 0 degrees.  As to repeated use over time, the examiner specified that the examination was not being conducted immediately after repetitive use over time but that the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  As to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, the examiner indicated that pain limits functional ability with repeated use over time.  The examiner indicated he was not able to describe in terms of range of motion.  As to flare-ups, the examiner indicated that the exam was not being conducted during a flare-up but that the examination is medically consistent with the Veteran's statements describing functional loss during flare-ups.  As to whether pain, weakness, fatigability or incoordination significantly limits functional ability during flare-ups, the examiner indicated that pain limits functional ability during flare-ups.  The examiner indicated he was not able to describe additional functional loss in terms of range of motion.

As to additional factors affecting the right knee, the examiner indicated disturbance of locomotion.  Muscle strength testing was all normal.  The report indicates no muscle atrophy and no ankylosis.  As to joint stability, the examiner indicated that there is no history of recurrent subluxation or lateral instability for the right knee and no history of recurrent effusion.  The report indicates that joint stability testing was performed for the right knee and that there was no joint instability.  The report indicates that the Veteran does not and has never had recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The report indicates that the Veteran does not now and has never had a meniscal condition.  The examiner indicated there are no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner indicated that the Veteran has scars associated with her right knee but that the related scars are not painful or unstable, do not have a total area equal to or greater than 39 square cm (6 square inches), and are not located on the head, face or neck.  The examiner indicated there is no use of assistive devices.

As to lay statements, in a March 2004 statement, the Veteran indicated that her service connected conditions, which includes the right knee, have gotten more severe.  As to the right knee specifically, she reported swelling in her knee.  

Merits

Having reviewed the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right knee disability.

During the appeal period, the Veteran's right knee disability has not resulted in limitation of extension or flexion sufficient to meet the requirements for a compensable rating for limitation of extension and flexion under either Diagnostic Code 5260 or 5261.  Instead, the Veteran has been assigned a 10 percent rating for functional loss due to painful motion pursuant to 38 C.F.R. § 4.59, which allows for the lowest compensable rating available for limitation of motion for a joint if there is acknowledged painful motion.  As the record reflects painful motion of the Veteran's right knee and 10 percent is the lowest compensable rating for limitation of motion of the knee, a 10 percent rating is appropriate.  

A higher rating for limitation of motion is based on actual range of motion.  For the knee, a higher rating of 20 percent disabling for limitation of motion requires flexion limited to 30 degrees or extension limited to 15 degrees.  See Diagnostic Codes 5260 and 5261.  In this case, the probative evidence reflects that during the appeal period, the Veteran's most limited flexion was 120 degrees and extension was 0 degrees, even with repetitive use.  See July 2012 orthopedic consult and February 2016 VA examination report.  As such, a higher rating is not warranted based on limitation of motion of the Veteran's right knee.  

Nor is a higher rating warranted for additional limitation of motion.  The Board acknowledges the Veteran's reports that her right knee condition causes pain and swelling.  The Board also acknowledges that the February 2016 VA examiner indicated that there is additional functional loss after repeated use and during flare-ups due to pain.  The Board notes that painful motion is already compensated in the 10 percent rating assigned.  However, physical examination of the Veteran consistently indicated no additional limitation of motion due to weakness, fatigability, or incoordination.    

Nor is a higher rating warranted under other diagnostic codes relating to the knee and leg.  While there is objective evidence of crepitus, the record does not reflect that the Veteran has had a meniscal tear, nor has there been documented recurrent effusion. In fact, the 2016 examiner explicitly noted that there was not recurrent effusion.  As such, a 20 percent rating under Diagnostic Code 5259 for cartilage, semilunar, removal is not warranted.  38 C.F.R. § 4.71a.  The probative evidence also indicates that there has been no total replacement or ankylosis of the right knee.  Nor has the Veteran alleged as such.  Therefore, Diagnostic Codes 5055 and 5256 are not for application.  38 C.F.R. § 4.71a.  The probative evidence also indicates that the Veteran does not have any tibia or fibula impairments related to the right knee or leg.  As such, Diagnostic Code 5262 is not applicable.  Id.  Additionally, the medical evidence does not show instability, laxity or subluxation of the right knee, thus a separate rating under Diagnostic Code 5257 is not appropriate either.

While the record reflects scars associated with the Veteran's right knee disability, the probative evidence indicates that the scars are not unstable or painful and do not appear on the face, head, or neck.  As such a separate rating under Diagnostic Codes 7800-7805 for scars is not applicable.  38 C.F.R. § 4.118.

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a higher or lower schedular rating than that assigned.  Hart v. Mansfield.  Essentially, the Veteran's symptoms for her right knee disability have been consistent over the appeal period; her right knee disability has been demonstrative of painful motion without limitation of motion to a compensable level.  At no point during the appeal period did the Veteran's flexion or extension of the right knee fall within a range commensurate with a higher rating.  Thus, there is no basis for assigning staged ratings.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board determines that a rating of 10 percent, but no higher, is warranted for the Veteran's right knee disability throughout the appeal period.  


ORDER

A disability rating in excess of 10 percent for a right knee disability is denied.  


REMAND

The Board finds that further development is necessary in order to properly adjudicate the claims for an increased rating for hallux valgus of the right and left feet.

The Veteran underwent a VA examination for her feet conditions in February 2016.  However, the examiner did not provide a response to a number of the questions in the Disability Benefits Questionnaire.  For example, there was no response provided as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability during flare-ups or when the foot is used repeatedly over a period of time.  This is highly relevant in determining whether a higher rating is warranted.  There was also no response provided as to whether there is pes cavus, malunion, nonunion, or other foot injuries or conditions.  This information is relevant to higher and separate ratings, and the Board needs a clear indication of whether the conditions do or do not exist.  As such, the Board finds that a remand is necessary for a new VA examination regarding the Veteran's foot conditions.  

Accordingly, the case is REMANDED for the following action:

1. Have the Veteran identify any additional treatment records regarding her feet condition.  If necessary, obtain authorization to enable the AOJ to obtain any additional evidence pertinent to the claim for an increased rating for the Veteran's right and left foot. 

2. Schedule the Veteran for a new VA examination for her left and right foot.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding her symptoms.  The examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner must provide all information required for rating purposes.  

Importantly, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing and if possible, test the opposite undamaged joint as well.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3. The AOJ should review the examination report to ensure that it is adequate.  If the examination report is not adequate, the RO should take corrective action. 

4. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought remain denied, the Veteran should be furnished an appropriate supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


